Title: From James Madison to Rufus King, 1 May 1802
From: Madison, James
To: King, Rufus


Sir,Department of State, May 1st. 1802
Your several letters to No 56 have been duly received. The Convention relating to the 6th and 7th articles of the Treaty of 1794 has at length received the sanction of the Senate, two members only dissenting, and is herewith forwarded to you under the necessary forms of ratification, to be exchanged for the British ratification. The delay in the Senate pretty certainly proceeded from circumstances little connected with the merits of the Convention. Altho’ provision might be made at the ensuing session of Congress in time for the first instalment due from the United States, the President has recommended an immediate appropriation for the object as a proper evidence of the disposition of our public Councils. The controversies incident to those articles being thus amicably and finally adjusted, it is hoped and expected that the Board under the 7th will now go on with alacrity in dispatching their business, as well for the satisfaction of the claimants, as for abridging expence to the public; and the President wishes you to quicken the progress in whatever way a spur can be properly applied.
Notwithstanding the obvious and important interest which this country has, in freeing its navigation from the ruinous disadvantage thrown on it by the countervailing regulations of Great Britain, such impressions have been made by perverted views of the subject, even on the classes of people more particularly interested in the carrying trade, that the patrons of the measure introduced into Congress, have concluded not to push it further at the present Session. The consequences will be that whatever conditional measures of justice may be taken by Great Britain will be without effect until another session of Congress; that in the mean time, if the war be not renewed, British ships will monopolize the exportation of our produce to British ports; and that besides the temporary loss, a lasting wound will be given to our navigation by throwing our ships for such a period out of employment. Should indeed your endeavours be successful in obtaining an immediate and unconditional removal of the discriminating duty on ships carrying Tobacco, the evil may be sensibly alleviated, both to those who cultivate that bulky article of freight, and to those who carry it to Great Britain.
We are fully aware of the tendency of the reported Cession of Louisiana, to plant in our neighbourhood troubles of different kinds, and to prepare the way for very serious events. It has accordingly been a primary object with the President to obviate such an arrangement.
Our intelligence of late date from St Domingo is that altho’ advantages have been gained by the French troops, the war is likely to be spun out beyond the first calculation. The conduct of the French commanders or of some of them, as well as of some of the American traders has been unfortunate for both. Mutual irritations and perplexities have been the fruit of it. And to increase the evil Le Clerc has just recalled in the most abrupt manner, from Mr. Lear, the permission granted him to exercise the functions of a Commercial Agent. He grounds the measure on a want of power, which he says he did not reflect on in the hurry of his arrival. But it is probable that certain calumnies and intrigues against Mr Lear, were at least mingled with the unadvised proceeding. As Mr. Lear’s conduct has unquestionably been the reverse of what Le Clerc supposed, it is possible that enquiry may lessen the mischief, but an impression will be an immediate effect, which cannot be at once removed. It was for a considerable time the purpose of Admiral Villaret to call at some of our ports: but he has sailed with 8 or 10 ships for France, and it is now said that the Batavian Fleet of 6 or 8 ships will come into the Chesepeake. There has been no report here, that a British fleet from the West Indies would make a like visit.
I have received thro’ Mr Chase a few days ago the copy of a law lately passed by Maryland, which he requests might be got to your hands as soon as possible. You are sufficiently apprized of the anxiety which is felt in relation to the Bank stock which is the subject of it. It is a matter of considerable importance to the State, and I hope from your last information, it will soon be terminated to its satisfaction.
In consequence of a representation lately made by Mr. Pinckney and Mr Gore on the subject of an assessor to the Board, and of the advantage expected from the experience of Mr Cabot in that Station, the President has agreed to allow him as an inducement to return to it, the annual sum of $1500; on condition that such an allowance be not objected to by the British members of the Board. The information has been transmitted to Mr Cabot but his answer is not yet received. Congress will adjourn on Monday. With sentiments of great respect & Esteem, I remain, Sir your most Obt Sert.
James Madison
I am this moment informed of the passage of the Bill making provision for paying the instalments stipulated in the late Convention.
 

   
   RC (NjMoHP); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, except for JM’s signature and postscript; docketed as received 1 July. Enclosures not found.



   
   King to JM, 8 Mar. 1802.



   
   JM referred to a law passed by the Maryland legislature on 31 Dec. 1801 that authorized King to accept the Maryland bank stock in his own name, allowed Samuel Chase 4 percent of the amount retrieved for the state and 4 percent of any uninvested dividends, and instructed Chase on the method of disposition of the stock should it in fact be awarded to the state (Radoff, The Bank Stock Papers, no. 5 of Calendar of Maryland State Papers [Annapolis, 1947], p. 24).



   
   The bill “making an appropriation for carrying into effect the Convention” between the U.S. and Great Britain passed the House of Representatives on 29 Apr. It passed the Senate on 3 May and was signed into law the same day (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 303, 1253; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:192).


